DETAILED ACTION
Amendment submitted February 14, 2022 has been considered by examiner. Claims 1-19 are pending. 


Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grewal (US Patent Application Publication 2008/0077512) in view of Hock et al and further in view of Varki et al (US Patent Application Publication 2013/0346578).

As to Claims 1, 8 and 14, Grewal teaches a method comprising: 
generating, by computing hardware, a graphical user interface comprising a visual representation of a first portion of a data model representing a plurality of data assets by configuring a navigational element for a first data asset of the plurality of data assets on the visual representation of the first portion of the data model based on a data structure of the data model (Grewal, Figures 1-4, [0027] whereas graphical user interface component 102 can provide at least one field to allow interaction, observation, and/or manipulation associated with assets, asset functionalities, asset navigation, etc.), wherein: 
each of the plurality of data assets represents at least one of a software or a hardware used for at least one of collecting, storing, processing, or transferring data, (Grewal, Figure 10, [0063-64] whereas hardware and/or software such as threads, processes, computing devices, whereas server data store(s) 1030 employed to store data information),
providing, by the computing hardware, the graphical user interface comprising the visual representation of the first portion of the data model for display on a user device (Grewal, Figures 1-2 and 7, [0028] whereas hierarchical representation of assets can include a representation of an asset 118 that is requested by a user [0031]); 
receiving, by the computing hardware, a selection of the navigational element (Grewal, Abstract whereas graphical user interface can further include a second field that displays available management functionality associated with an asset selected within the first field, [0007] whereas graphical user interface can be employed to traverse through a hierarchy of assets to select a desired asset, wherein such selection can allow the management and/or observation of assets, asset details, available functionality, hierarchy location); and 
responsive to receiving the selection of the navigational element, causing, by the computing hardware, the visual representation of the second portion of the data model to display on the graphical user interface (Grewal, Figures 1-2 and 4, [0042]).

Grewal does not explicitly teach the first portion of the data model identifies the first data asset, a second data asset, and an association between the first data asset and the second data asset representing a flow of the data between the first data asset and the second data asset, and the navigational element is configured for navigating to a visual representation of a second portion of the data model comprising a third data asset of the plurality of data assets.  
However, Hock teaches the first portion of the data model identifies the first data asset, a second data asset, and an association between the first data asset and the second data asset representing interaction of the data between the first data asset and the second data asset (Hock, Figures 2 and 5 illustrate data model identifying association and flow of data among data assets), and the navigational element is configured for navigating to a visual representation of a second portion of the data model comprising a third data asset of the plurality of data assets (Hock, Figures 2 and 4-5, [0033-34] [0050-51]). And Varki (Figures 1, 10 and 23-25) further visualizes a model of transfer of data between entities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Grewal with Hock and Varki. One 
As to Claim 2, Grewal as modified teaches wherein the graphical user interface comprising the visual representation of the first portion of the data model is configured with the navigational element based on the data structure comprising an association between the first data asset and the third data asset representing a transfer of the data between the first data asset and the third data asset (Hock, Figures 2 and 4-5, [0004] whereas program further provides the determined navigation routes through a graphical user interface (GUI) in order to provide a visual context of data in the relational data model and [0048-49] And see Varki (Figures 1, 10 and 23-25) for transfer of data between entities.).
As to Claims 3, 9 and 15, Grewal as modified teaches wherein the graphical user interface comprising the visual representation of the first portion of the data model is not configured with a navigational element for the second data asset based on the data structure of the data model not comprising an association between the second data asset and another data asset of the plurality of data assets representing a transfer of the data between the second data asset and the another data asset (Hock, Figures 2 and 5, [0033-34] [0050-51]).
As to Claims 7, 13 and 19, Grewal as modified teaches the first data asset is a primary data asset associated with a processing activity involving the data around which the data model is configured to represent (Grewal, Figures 1-2, 4-6 and 8-9, [0055] whereas methodology 800 implementing a graphical user interface through a hierarchy of assets related to an industrial environment based upon a characteristic).


Claims 4-6, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grewal (US Patent Application Publication 2008/0077512) in view of Hock et al further in view of Varki et al (US Patent Application Publication 2013/0346578) and further in view of Burns et al (US Patent Application Publication 2016/0350836).

As to Claims 4, 10 and 16:
Grewal as modified teaches all the elements of Claims 1, 8 and 14 respectively as stated above.
Grewal alone does not explicitly teach wherein generating the graphical user interface comprising the visual representation of the first portion of the data model further comprises configuring a second navigational element for the first data asset for navigating to a visual representation of a data inventory comprising a plurality of attributes for the first data asset, and the method further comprises: receiving, by the computing hardware, a selection of the second navigational element; and responsive to receiving the selection of the second navigational element, causing, by the computing hardware, the visual representation of the data inventory to display on the graphical user interface.  However,
Burns teaches wherein generating the graphical user interface comprising the visual representation of the first portion of the data model further comprises configuring a second navigational element for the first data asset for navigating to a visual representation of a (Burns, Figures 1A, Abstract whereas the disclosed systems may enable a user to separately navigate hierarchical menus [0058] whereas user receive at step 140 a sub-hierarchical menu at the mobile device and/or computer register based on the selection made in the first hierarchical menu); and responsive to receiving the selection of the second navigational element, causing, by the computing hardware, the visual representation of the data inventory to display on the graphical user interface (Burns, Figures 3A and 4-9 illustrate visual representation of data inventory, [0064] whereas user selection of a particular department icon 302 may drill down to a list of corresponding categories and sub-categories and [0067] whereas in the embodiment shown user navigates to the end of the hierarchy, favorites bar 304 will disappear and a list of all corresponding items will be displayed).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Burns, Hock, and Grewal are in the same field of endeavor such as graphical user interface to visualize and display data items – to implement online inventory application to find specific items in inventory (Burns, [0008]).
As to Claims 5, 11 and 17, Grewal as modified teaches wherein the plurality of attributes comprises one or more of a processing activity associated with the first data asset involved in processing the data, indication of at least one of how or where the data is being transferred to by the first data asset or received from by the first data asset, a type for the data, or indication of whether the data is being at least one of encrypted or deleted (Grewal, Figure 3, [0033] whereas asset may have sufficient intelligence to initiate a message to the detection component 302, wherein such message can include a type or identity of the asset, etc).	
As to Claims 6, 12 and 18, Grewal as modified teaches wherein the graphical user interface comprising the visual representation of the first portion of the data model is configured with the second navigational element based on the data inventory being electronically linked to the first data asset within the data model (Grewal, Figure 6, [0027] whereas graphical user interface component 102 can provide management and/or monitoring of at least one asset associated with an industrial environment  which can include various assets 106-114 wherein at least two assets can be hierarchically arranged [0048] whereas exemplary hierarchical structure 600 which can be utilized in connection with the hierarchically structured data model).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horwich (2017/0061501) describes at least a visualization of data communication transfer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163